Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to amendment
2. 	This office action is in response to an amendment filed on 09/02/2021. The amendments/arguments has been entered and considered. 

3. 	Applicant’s arguments with respect to the rejection of claim1 under 35 U.S.C. § 112(b) have been fully considered. As a result the rejection has been withdrawn. 

4. 	Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. § 102 (a)(i) and 103(a) have been fully considered and are persuasive. Based on the arguments present, a new Non-Final Office Action is issued. Please see the rejection below.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5. 	Claims 1,4-8, 10-11, 14-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhry; Atif (US 20190102426 A1) in view of Liu, Zhen Hua (US 20050289125 A1).

Regarding independent claim 1, Chaudhry; Atif (US 20190102426 A1) teaches, a method comprising: a database system receiving a request from a user, wherein the request invokes a data set function (DSF) and uses a property to be provided by the DSF (Paragraph [0029] The client 110 may generate a SQL statement 140 that invokes a PTF (Polymorphic Table Function) from within a FROM clause of the SQL statement 140. SQL statement 140 may also include a SELECT statement that selects columns that are of interest to the client 110. The columns identified in a SELECT statement of a SQL statement are typically columns within a table as defined in the FROM clause (i.e., PTF ( Polymorphic Table Function) is invoked based on the user request and uses a property/column/row provided by the function which is of interest to the user);
the database system determining that a function descriptor is available for the DSF … and wherein the function descriptor defines the property of the DSF (Paragraph [0044] At 210, a definition of the PTF is identified (i.e., determining that the function descriptor is available). A definition of the PTF may include a function that describes the general structure of the PTF and a function that fetches row(s) of data from describes the general structure of the PTF (e.g., a DESCRIBE ( )) may describe an input table /structure of the PTF, one or more arguments pertaining to the input table /structure, one or more columns corresponding to the input table /structure, an output table /structure, and one or more new columns generated by the PTF. The function that fetches the rows at runtime (e.g., a FETCH_ROWS ( )) may include programming logic to compute/calculate the results of the PTF corresponding to the rows fetched); [0055] In other words, when a SQL statement invoking a PTF is compiled, the DESCRIBE function is inspected by the RDBMS to determine at least the structures of the input and output of the PTF (i.e., the function is inspected/determined that the function descriptor is available for the dataset).
and the database system using the function descriptor to define a property for the DSF (Paragraph [0044] At 210, a definition of the PTF is identified. A definition of the PTF may include a function that describes the general structure of the PTF and a function that fetches row(s) of data from a PTF input data source so that PTF may process its functional logic(s) via, in some embodiments, the function that fetches the rows. The function that describes the general structure of the PTF (e.g., a DESCRIBE ( )) may describe an input table /structure of the PTF, one or more arguments pertaining to the input table /structure, one or more columns corresponding to the input table /structure, an output table /structure, and one or more new columns generated by the PTF (i.e., the function descriptor is used to define a property such as columns, rows, input structure, output structure …). The function that fetches the rows at runtime (e.g., a FETCH_ROWS 
Chaudhry et al fails to explicitly teach, …wherein the function descriptor is expressed as markup language instructions, and wherein the function descriptor defines the property of the DSF.
Liu, Zhen Hua (US 20050289125 A1) teaches, …wherein the function descriptor is expressed as markup language instructions, and wherein the function descriptor defines the property of the DSF (Paragraph [0030] Some RDBMSs and object-relational database systems (ORDBMS) support "XML" or "XMLType" as a native datatype. Using XMLType, users can store XML documents in databases via the use of XML tables or XMLType columns of tables. Furthermore, users can convert their relational data into XMLType views via the use of SQL/XML publishing functions, such as XMLElement, XMLConcat, etc. XQuery can be used in SQL through a function such as XMLQuery, which enables queries on XMLType values. The XMLTable function enables one to convert XML values (possibly from one or more XMLType columns, or values returned from an XQuery) into a virtual relational table. Consider an example where a table called "purchaseOrder" is an XMLType table with each row storing a purchaseOrder XML document instance (i.e., function is in XML language). Each XML document instance has contents similar to the following. Also see [0103] The XQuery CAST and type constructors are mapped to SQL TO_CHAR, TO_NUMBER and XMLCast. XMLCast is used for casting explicitly to user-defined simple types (e.g. hatsize) and for converting simple scalar types to XML values (for passing into functions etc.)).

  One of the ordinary skill in the art would have been motivated to make this modification providing the techniques described herein present unique solutions for efficient evaluation of queries using translation, as taught by Liu et al (Paragraphs [0264], [0265]]).

Regarding dependent claim 4, Chaudhry et al and Liu et al teach, the method of claim 1. 
Liu et al further teaches, wherein the markup language is an instruction-based language (Paragraph [0043] In step 205, a query is received. The query may be in any appropriate format. For example, the query may be in SQL, XQuery, or XQueryX. The query may also utilize a language for addressing parts of a markup language document, such as XPath. Also see Paragraph [0264] In the embodiments described herein, XQuery and XQueryX were presented as examples of query languages for querying XML language sources (i.e., Extensible Markup Language (XML) is a markup language that defines a set of rules/instructions for encoding documents in a format that is both human-readable and machine-readable).

Regarding dependent claim 5, Chaudhry et al and Liu et al teach, the method of claim 1. 
Chaudhry et al further teaches, further comprising using the function descriptor to define an output schema for the DSF (Paragraph [0055] PTF Implementation Package 320 includes a DESCRIBE function 330, an OPEN function 340, a FETCH_ROWS function 350, and a CLOSE function 360. The DESCRIBE function 330 is a function that describes the structures of the input and output of the PTF as well as required arguments for the input structure, columns that include data required for computation by the PTF, and new columns generated by the PTF for generating the output structure. The DESCRIBE function 330 is referenced during a SQL compile time of the PTF function. In other words, when a SQL statement invoking a PTF is compiled, the DESCRIBE function is inspected by the RDBMS to determine at least the structures of the input and output of the PTF (i.e., Function descriptor is used to define output schema/structure for the data set). 

Regarding dependent claim 6, Chaudhry et al and Liu et al teach, the method of claim 1. 
Chaudhry et al further teaches, further comprising using the function descriptor to define an input schema for the DSF (Paragraph [0055] PTF Implementation Package 320 includes a DESCRIBE function 330, an OPEN function 340, a FETCH_ROWS function 350, and a CLOSE function 360. The DESCRIBE function 330 is a function that describes the structures of the input and output of the PTF as well as required arguments for the input structure, columns that include data required for computation by the PTF, and new columns generated by the PTF for generating the output structure. The DESCRIBE function 330 is referenced during a SQL compile time of the PTF function. In other words, when a SQL statement invoking a PTF is compiled, the DESCRIBE function is inspected by the RDBMS to determine at least the structures of the input and output of the PTF (i.e., Function descriptor is used to define input schema/structure for the data set). 

Regarding dependent claim 7, Chaudhry et al and Liu et al teach, the method of claim 1. 
Chaudhry et al further teaches, further comprising using the function descriptor to determine to push a predicate in the request from the DSF's output to the input of the DSF (Fig 7B-7F Paragraphs [0096]-[0102] The present disclosure allows the system to push predicates identified within the SQL statement through the PTF and into the input table /structure of the polymorphic table function to reduce the number of rows returned from the database to the PTF (in memory) for processing of the PTF functional logic (e.g., partition pruning) (i.e., reducing the number of rows returned based in computing/pushing the predicate to the output. In this case the further computed based on the predicate which is dept no 30).

Regarding dependent claim 8, Chaudhry et al and Liu et al teach, the method of claim 1. 
Chaudhry et al further teaches, further comprising using the function descriptor to determine to push a projection in the request from the input of the DSF to the output of the DSF (Fig 7B-7F Paragraphs [0096]-[0102] The present disclosure allows the system to push predicates identified within the SQL statement through the PTF and into the input table /structure of the polymorphic table function to reduce the number of rows returned from the database to the PTF (in memory) for processing of the PTF functional logic (e.g., partition pruning) (i.e., reducing the number of rows returned based in computing/pushing the predicate to the output. In this case the further computed based on the predicate which is Max_sal>10).

Regarding dependent claim 10, Chaudhry et al and Liu et al teach, the method of claim 1. 
Chaudhry et al further teaches, further comprising using the function descriptor to determine if the DSF inherits or obeys specific ordering or partitioning schemes. (Paragraph [0050], [0070] The input table /structure to a Table-Semantics PTF can optionally be partitioned into sub-tables, and the input table /structure or partitions can also be ordered. This ordering and partitioning of the input data source may be specified in the SQL statement as table arguments when invoking the PTF).

Regarding independent claim 11, Chaudhry; Atif (US 20190102426 A1) teaches, a non-transitory computer-readable tangible medium, on which is recorded a computer program, the computer program comprising executable instructions, that, when executed, perform a method comprising: a database system receiving a request from a user, wherein the request invokes a data set function (DSF) and uses a property to be provided by the DSF (Paragraph [0029] The client 110 may generate a SQL statement 140 that invokes a PTF (Polymorphic Table Function) from within a FROM clause of the SQL statement 140. SQL statement 140 may also include a SELECT statement that selects columns that are of interest to the client 110. The columns identified in a SELECT statement of a SQL statement are typically columns within a table as defined in the FROM clause (i.e., PTF ( Polymorphic Table Function) is invoked based on the user request and uses a property/column/row provided by the function which is of interest to the user); 
the database system determining that a function descriptor is available for the DSF, …and wherein the function descriptor defines the property of the DSF (Paragraph [0044] At 210, a definition of the PTF is identified (i.e., determining that the function descriptor is available). A definition of the PTF may include a function that describes the general structure of the PTF and a function that fetches row(s) of data from a PTF input data source so that PTF may process its functional logic(s) via, in some embodiments, the function that fetches the rows (i.e., function descriptor defines the property of DSF. The function that describes the general structure of the PTF (e.g., a DESCRIBE ( )) may describe an input table /structure of the PTF, one or more arguments pertaining to the input table /structure, one or more columns corresponding to the input table /structure, an output table /structure, and one or more new columns generated by the PTF. The function that fetches the rows at runtime (e.g., a FETCH_ROWS ( )) may include programming logic to compute/calculate the results of the PTF corresponding to the rows fetched); [0055] In other words, when a SQL statement invoking a PTF is compiled, the DESCRIBE function is inspected by the RDBMS to determine at least the structures of the input and output of the PTF (i.e., the function is inspected/determined that the function descriptor is available for the dataset).
and the database system using the function descriptor to define a property for the DSF (Paragraph [0044] At 210, a definition of the PTF is identified. A definition of the PTF may include a function that describes the general structure of the PTF and a function that fetches row(s) of data from a PTF input data source so that PTF may process its functional logic(s) via, in some embodiments, the function that fetches the rows. The function that describes the general structure of the PTF (e.g., a DESCRIBE ( )) may describe an input table /structure of the PTF, one or more arguments pertaining to the input table /structure, one or more columns corresponding to the input table /structure, an output table /structure, and one or more new columns generated by the PTF (i.e., the function descriptor is used to define a property such as columns, rows, input structure, output structure …). The function that fetches the rows at runtime (e.g., a FETCH_ROWS ( )) may include programming logic to compute/calculate the results of the PTF corresponding to the rows fetched);
Chaudhry et al fails to explicitly teach, …wherein the function descriptor is expressed as markup language instructions, and wherein the function descriptor defines the property of the DSF.
Liu, Zhen Hua (US 20050289125 A1) teaches, …wherein the function descriptor is expressed as markup language instructions, and wherein the function descriptor defines the property of the DSF (Paragraph [0030] Some RDBMSs and object-relational database systems (ORDBMS) support "XML" or "XMLType" as a native datatype. Using XMLType, users can store XML documents in databases via the use of XML tables or XMLType columns of tables. Furthermore, users can convert their relational data into XMLType views via the use of SQL/XML publishing functions, such as XMLElement, XMLConcat, etc. XQuery can be used in SQL through a function such as XMLQuery, which enables queries on XMLType values. The XMLTable function enables one to convert XML values (possibly from one or more XMLType columns, or values returned from an XQuery) into a virtual relational table. Consider an example where a table called "purchaseOrder" is an XMLType table with each row storing a purchaseOrder XML document instance (i.e., function is in XML lanfuage). Each XML document instance has contents similar to the following). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Chaudhry et al by providing wherein the function descriptor is expressed as markup language instructions, and wherein the function descriptor defines the property of the DSF, as taught by Liu et al (Paragraph [0030]).
  One of the ordinary skill in the art would have been motivated to make this modification providing the techniques described herein present unique solutions for efficient evaluation of queries using translation, as taught by Liu et al (Paragraphs [0264], [0265]]).

Regarding dependent claim 14, Chaudhry et al and Liu et al teach, the computer program of claim 11. 
Chaudhry et al further teaches, wherein the method further comprises using the function descriptor to define an output schema for the DSF (Paragraph [0055] PTF Implementation Package 320 includes a DESCRIBE function 330, an OPEN function 340, a FETCH_ROWS function 350, and a CLOSE function 360. The DESCRIBE function 330 is a function that describes the structures of the input and output of the PTF as well as required arguments for the input structure, columns that include data required for computation by the PTF, and new columns generated by the PTF for generating the output structure. The DESCRIBE function 330 is referenced during a SQL compile time of the PTF function. In other words, when a SQL statement invoking a PTF is compiled, the DESCRIBE function is inspected by the RDBMS to determine at least the structures of the input and output of the PTF (i.e., Function descriptor is used to define output schema/structure for the data set). 

Regarding dependent claim 15, Chaudhry et al and Liu et al teach, the computer program of claim 11. 
Chaudhry et al further teaches, wherein the method further comprises using the function descriptor to define an input schema for the DSF (Paragraph [0055] PTF Implementation Package 320 includes a DESCRIBE function 330, an OPEN function 340, a FETCH_ROWS function 350, and a CLOSE function 360. The DESCRIBE function 330 is a function that describes the structures of the input and output of the PTF as well as required arguments for the input structure, columns that include data required for computation by the PTF, and new columns generated by the PTF for generating the output structure. The DESCRIBE function 330 is referenced during a SQL compile time of the PTF function. In other words, when a SQL statement invoking a PTF is compiled, the DESCRIBE function is inspected by the RDBMS to determine at least the structures of the input and output of the PTF (i.e., Function descriptor is used to define input schema/structure for the data set). 

Regarding dependent claim 16, Chaudhry et al and Liu et al teach, the computer program of claim 11. 
Chaudhry et al further teaches, wherein the method further comprises using the function descriptor to determine to push a predicate in the request from the DSF's output to the input of the DSF (Fig 7B-7F Paragraphs [0096]-[0102] The present disclosure allows the system to push predicates identified within the SQL statement through the PTF and into the input table /structure of the polymorphic table function to reduce the number of rows returned from the database to the PTF (in memory) for processing of the PTF functional logic (e.g., partition pruning) (i.e., reducing the number of rows returned based in computing/pushing the predicate to the output. In this case the further computed based on the predicate which is dept no 30).
Regarding dependent claim 17, Chaudhry et al and Liu et al teach, the computer program of claim 11. 
Chaudhry et al further teaches, wherein the method further comprises using the function descriptor to determine to push a projection in the request from the input of the DSF to the output of the DSF (Fig 7B-7F Paragraphs [0096]-[0102] The present disclosure allows the system to push predicates identified within the SQL statement through the PTF and into the input table /structure of the polymorphic table function to reduce the number of rows returned from the database to the PTF (in memory) for processing of the PTF functional logic (e.g., partition pruning) (i.e., reducing the number of rows returned based in computing/pushing the predicate to the output. In this case the further computed based on the predicate which is Max_sal>10).
Regarding dependent claim 19, Chaudhry et al and Liu et al teach, the computer program of claim 11. 
Chaudhry et al further teaches, wherein the method further comprises using the function descriptor to determine if the DSF inherits or obeys specific ordering or partitioning schemes (Paragraph [0050], [0070] The input table /structure to a Table-Semantics PTF can optionally be partitioned into sub-tables, and the input table /structure or partitions can also be ordered. This ordering and partitioning of the input data source may be specified in the SQL statement as table arguments when invoking the PTF).

Regarding independent claim 20, Chaudhry; Atif (US 20190102426 A1) teaches, a method comprising: a database system receiving a request from a user, wherein the request invokes a data set function (DSF) and uses a property to be provided by the DSF (Paragraph [0029] The client 110 may generate a SQL statement 140 that invokes a PTF (Polymorphic Table Function) from within a FROM clause of the SQL statement 140. SQL statement 140 may also include a SELECT statement that selects columns that are of interest to the client 110. The columns identified in a SELECT statement of a SQL statement are typically columns within a table as defined in the FROM clause (i.e., PTF ( Polymorphic Table Function) is invoked based on the user request and uses a property/column/row provided by the function which is of interest to the user);
Chaudhry et al fails to teach, the database system determining that a function descriptor is not available for the DSF; the database system determining that a contract function is available for the DSF; and the database system using the contract function to optimize the request. 
Liu, Zhen Hua (US 20050289125 A1) teaches, the database system determining that a function descriptor is not available for the DSF (Fig. 2 Paragraph [0027], [0042] When the database server receives a query, it determines whether any portion of the query is in a query language other than SQL (e.g. XQuery or XQueryX) (i.e., if the query is not in SQL format, determining that the function descriptor is not available in the database system);
the database system determining that a contract function is available for the DSF (Fig. 2 Paragraph [0030] Some RDBMSs and object-relational database systems (ORDBMS) support "XML" or "XMLType" as a native datatype. Using XMLType, users can store XML documents in databases via the use of XML tables or XMLType columns of tables. Furthermore, users can convert their relational data into XMLType views via the use of SQL/XML publishing functions, such as XMLElement, XMLConcat, etc. XQuery can be used in SQL through a function such as XMLQuery, which enables queries on XMLType values. The XMLTable function enables one to convert XML values (possibly from one or more XMLType columns, or values returned from an XQuery) into a virtual relational table (i.e., determining that the user defined functions/ non-SQL functions are available. Examiner interprets “contract function” as “user defined functions”). Consider an example where a table called "purchaseOrder" is an XMLType table with each row storing a purchaseOrder XML document instance. Each XML document instance has contents similar to the following. [0046] In step 210, a check is performed to determine whether the query contains XQuery (Examiner interprets xquery as XML functions which are non SQL functions). Detecting that a query contains operations to be performed in XQuery may include searching for and finding an XQuery indicator or function call. For example, the non-SQL parser unit 110a may parse the query and detect an XMLQuery function and thereby determine that the query contained within the parentheses is in XQuery format). 
and the database system using the contract function to optimize the request (Paragraph [0027]The database server then combines all of the ASTs corresponding to each portion of the query. This combined AST can then be optimized and executed or stored for later execution (i.e., the contract function is combined with SQL function to optimize the query).

6. 	Claims 2-3, 9, 12-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhry; Atif (US 20190102426 A1) in view of Liu, Zhen Hua (US 20050289125 A1) and in further view of GEORGE; MUTHIAN (US 20120191690 A1).

Regarding dependent claim 2, Chaudhry et al and Liu et al teach, the method of claim 1. 
Chaudhry et al and Liu et al fails to explicitly teach, further comprising: a developer creating the DSF to execute on a remote system; the developer writing the descriptor for the DSF; and the database system receiving and storing the descriptor for the DSF.
GEORGE; MUTHIAN (US 20120191690 A1) teaches, further comprising: a developer creating the DSF to execute on a remote system (Paragraph [0058], [0059] A number of UDF applications require connecting with and processing in external application processes where UDFs act as a client to an external application server. Parameters are needed to model this external application processing. UDFs serve as external gateways for databases where such gateways are usually not accessible. In order to support communication with external processes in databases in a non-intrusive way, UDF parameters play an important role in abstracting connectivity and application processing information. For example, row sending UDFs can be configured with parameters for sending rows to live applications from databases as database triggering UDF execution at row insert or delete or update operation (i.e., the developer creating the data set function to execute on the remote system, where the default fields are determined by the developer. See Paragraph [[0010, [0018]);
the developer writing the descriptor for the DSF (Paragraph [0025] In the illustrated implementation 50, each UDF represents an application program model in conjunction with parameter metadata, a generic application model capable of generating a variety of invariant or concrete analytical functions at runtime. The properties of the runtime instance of an analytical function generated at each call to the functions are controlled via input parameter values);
and the database system receiving and storing the descriptor for the DSF (Paragraph [0014] A user defined function 28 representing an application program model might utilize one or more parameters, and they are defined in an array of parameter fields as a part of the user defined function metadata. User defined function expressions in queries are validated and resolved by the query compiler 22 (i.e., the database store the descriptors of the data set which are used by the query compiler to validate the query).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Chaudhry et al and Liu et al utilize parameter expressions for modeling user defined function execution in data processing systems as taught by GEORGE et al (Paragraph [0002]).
It would have been obvious to one of the ordinary skill in the art, to provide a method, which has the ability of the function to provide multiple, different instantiations of a general application program model, referred to herein as function polymorphism, allows for a reduction in the overall number of function implementations necessary to implement the desired functionalities in a single user defined function. Further, integrating such user defined functions into a database engine for execution through a SQL query significantly reduces the analytical application processing time, thus, allowing the results to reflect the truth of the data universe at the time of performing the analytics as taught by GEORGE et al (Paragraph [0009]).

Regarding dependent claim 3, Chaudhry et al and Liu et al teach, the method of claim 1. 
Chaudhry et al and Liu et al fails to explicitly teach, further comprising: a developer creating the DSF to execute on the database system; the developer writing the descriptor for the DSF; and the database system receiving and storing the descriptor for the DSF.
GEORGE; MUTHIAN (US 20120191690 A1) teaches, further comprising: a developer creating the DSF to execute on the database system (Paragraph [0018] Through the default output indicator field, the metadata for each UDF designates a list of fields as default output fields. For example, these default fields can be determined by a developer based on the general usage of the analytic function represented by the UDF (i.e., the developer creating the data set function to execute on the database system). When UDFs in queries do not explicitly map output fields, the default fields are returned from the UDF in the order of their occurrence in the UDF output metadata. There must be at least one default output field for a user defined function. When queries map UDF output fields explicitly in a call to the user defined function, the default output fields are ignored. There is no restriction in using default output fields in the explicit output field mapping list);
the developer writing the descriptor for the DSF (Paragraph [0025] In the illustrated implementation 50, each UDF represents an application program model in conjunction with parameter metadata, a generic application model capable of generating a variety of invariant or concrete analytical functions at runtime. The properties of the runtime instance of an analytical function generated at each call to the functions are controlled via input parameter values);
and the database system receiving and storing the descriptor for the DSF (Paragraph [0014] A user defined function 28 representing an application program model might utilize one or more parameters, and they are defined in an array of parameter fields as a part of the user defined function metadata. User defined function expressions in queries are validated and resolved by the query compiler 22 (i.e., the database store the descriptors of the data set which are used by the query compiler to validate the query).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Chaudhry et al and Liu et al utilize parameter expressions for modeling user defined function execution in data processing systems as taught by GEORGE et al (Paragraph [0002]).
It would have been obvious to one of the ordinary skill in the art, to provide a method, which has the ability of the function to provide multiple, different instantiations of a general application program model, referred to herein as function polymorphism, allows for a reduction in the overall number of function implementations necessary to implement the desired functionalities in a single user defined function. Further, integrating such user defined functions into a database engine for execution through a SQL query significantly reduces the analytical application processing time, thus, allowing the results to reflect the truth of the data universe at the time of performing the analytics as taught by GEORGE et al (Paragraph [0009]). 

Regarding dependent claim 9, Chaudhry et al and Liu et al teach, the method of claim 1. 
Chaudhry et al and Liu et al fails to explicitly teach, further comprising using the function descriptor to estimate a cardinality of the property
GEORGE; MUTHIAN (US 20120191690 A1) teaches, further comprising using the function descriptor to estimate a cardinality of the property (Paragraph [0022] The metadata 76 for each user defined function can also include an associated class type for each function out of a plurality of function class types 78 to assist in the optimization of the query. The user defined function class types 78 implicitly set the rules for data processing in the database engine along with the cardinality of their output results. For example, user defined functions belonging to some class types will be processed in OLAP windows, whereas such processing is inappropriate for other class types of functions. Unlike inbuilt functions that return only one output field, all the user defined function class types may return one or multiple output fields). 
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Chaudhry et al and Liu et al utilize parameter expressions for modeling user defined function execution in data processing systems as taught by GEORGE et al (Paragraph [0002]).
It would have been obvious to one of the ordinary skill in the art, to provide a method, which has the ability of the function to provide multiple, different instantiations of a general application program model, referred to herein as function polymorphism, allows for a reduction in the overall number of function implementations necessary to implement the desired functionalities in a single user defined function. Further, integrating such user defined functions into a database engine for execution through a SQL query significantly reduces the analytical application processing time, thus, allowing the results to reflect the truth of the data universe at the time of performing the analytics as taught by GEORGE et al (Paragraph [0009]). 

Regarding dependent claim 12, Chaudhry et al and Liu et al teach, the computer program of claim 1.
Chaudhry et al and Liu et al fails to explicitly teach, wherein the method further comprises: a developer creating the DSF to execute on a remote system; the developer writing the descriptor for the DSF; and the database system receiving and storing the descriptor for the DSF.
GEORGE; MUTHIAN (US 20120191690 A1) teaches, wherein the method further comprises: a developer creating the DSF to execute on a remote system (Paragraph [0058], [0059] A number of UDF applications require connecting with and processing in external application processes where UDFs act as a client to an external application server. Parameters are needed to model this external application processing. UDFs serve as external gateways for databases where such gateways are usually not accessible. In order to support communication with external processes in databases in a non-intrusive way, UDF parameters play an important role in abstracting connectivity and application processing information. For example, row sending UDFs can be configured with parameters for sending rows to live applications from databases as database triggering UDF execution at row insert or delete or update operation (i.e., the developer creating the data set function to execute on the remote system, where the default fields are determined by the developer. See Paragraph [[0010, [0018]);
the developer writing the descriptor for the DSF (Paragraph [0025] In the illustrated implementation 50, each UDF represents an application program model in conjunction with parameter metadata, a generic application model capable of generating a variety of invariant or concrete analytical functions at runtime. The properties of the runtime instance of an analytical function generated at each call to the functions are controlled via input parameter values);
and the database system receiving and storing the descriptor for the DSF (Paragraph [0014] A user defined function 28 representing an application program model might utilize one or more parameters, and they are defined in an array of parameter fields as a part of the user defined function metadata. User defined function expressions in queries are validated and resolved by the query compiler 22 (i.e., the database store the descriptors of the data set which are used by the query compiler to validate the query).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Chaudhry et al and Liu et al utilize parameter expressions for modeling user defined function execution in data processing systems as taught by GEORGE et al (Paragraph [0002]).
It would have been obvious to one of the ordinary skill in the art, to provide a method, which has the ability of the function to provide multiple, different instantiations of a general application program model, referred to herein as function polymorphism, allows for a reduction in the overall number of function implementations necessary to implement the desired functionalities in a single user defined function. Further, integrating such user defined functions into a database engine for execution through a SQL query significantly reduces the analytical application processing time, thus, allowing the results to reflect the truth of the data universe at the time of performing the analytics as taught by GEORGE et al (Paragraph [0009]).

Regarding dependent claim 13, Chaudhry et al and Liu et al teach, the computer program of claim 11. 
Chaudhry et al and Liu et al fails to explicitly teach, wherein the method further comprises: a developer creating the DSF to execute on the database system; the developer writing the descriptor for the DSF; and the database system receiving and storing the descriptor for the DSF.
GEORGE; MUTHIAN (US 20120191690 A1) teaches, a developer creating the DSF to execute on the database system (Paragraph [0018] Through the default output indicator field, the metadata for each UDF designates a list of fields as default output fields. For example, these default fields can be determined by a developer based on the general usage of the analytic function represented by the UDF (i.e., the developer creating the data set function to execute on the database system). When UDFs in queries do not explicitly map output fields, the default fields are returned from the UDF in the order of their occurrence in the UDF output metadata. There must be at least one default output field for a user defined function. When queries map UDF output fields explicitly in a call to the user defined function, the default output fields are ignored. There is no restriction in using default output fields in the explicit output field mapping list);
the developer writing the descriptor for the DSF (Paragraph [0025] In the illustrated implementation 50, each UDF represents an application program model in conjunction with parameter metadata, a generic application model capable of generating a variety of invariant or concrete analytical functions at runtime. The properties of the runtime instance of an analytical function generated at each call to the functions are controlled via input parameter values);
and the database system receiving and storing the descriptor for the DSF (Paragraph [0014] A user defined function 28 representing an application program model might utilize one or more parameters, and they are defined in an array of parameter fields as a part of the user defined function metadata. User defined function expressions in queries are validated and resolved by the query compiler 22 (i.e., the database store the descriptors of the data set which are used by the query compiler to validate the query).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Chaudhry et al and Liu et al utilize parameter expressions for modeling user defined function execution in data processing systems as taught by GEORGE et al (Paragraph [0002]).
It would have been obvious to one of the ordinary skill in the art, to provide a method, which has the ability of the function to provide multiple, different instantiations of a general application program model, referred to herein as function polymorphism, allows for a reduction in the overall number of function implementations necessary to implement the desired functionalities in a single user defined function. Further, integrating such user defined functions into a database engine for execution through a SQL query significantly reduces the analytical application processing time, thus, allowing the results to reflect the truth of the data universe at the time of performing the analytics as taught by GEORGE et al (Paragraph [0009]).

Regarding dependent claim 18, Chaudhry et al and Liu et al teach, the computer program of claim 11. 
Chaudhry et al and Liu et al fails to explicitly teach, further comprising using the function descriptor to estimate a cardinality of the property
GEORGE; MUTHIAN (US 20120191690 A1) teaches, further comprising using the function descriptor to estimate a cardinality of the property (Paragraph [0022] The metadata 76 for each user defined function can also include an associated class type for each function out of a plurality of function class types 78 to assist in the optimization of the query. The user defined function class types 78 implicitly set the rules for data processing in the database engine along with the cardinality of their output results. For example, user defined functions belonging to some class types will be processed in OLAP windows, whereas such processing is inappropriate for other class types of functions. Unlike inbuilt functions that return only one output field, all the user defined function class types may return one or multiple output fields. 
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Chaudhry et al and Liu et al utilize parameter expressions for modeling user defined function execution in data processing systems as taught by GEORGE et al (Paragraph [0002]).
It would have been obvious to one of the ordinary skill in the art, to provide a method, which has the ability of the function to provide multiple, different instantiations of a general application program model, referred to herein as function polymorphism, allows for a reduction in the overall number of function implementations necessary to implement the desired functionalities in a single user defined function. Further, integrating such user defined functions into a database engine for execution through a SQL query significantly reduces the analytical application processing time, thus, allowing the results to reflect the truth of the data universe at the time of performing the analytics as taught by GEORGE et al (Paragraph [0009]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S. R./
Examiner, Art Unit 2164
                                                                                                                                                           /ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164